DETAILED ACTION
1.	This action is made Final in response to applicant’s Amendments / Request for Reconsideration filed 11/9/22.  Claims 15-16 are withdrawn; claims 1, 14 are amended; claims 1-14 and 17-20 are examined below.  

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 14 require “each of the heel projection and toe projection containing at least one of the plurality of empty sole recesses”, and wherein “each of the plurality of empty sole recesses” comprises “a plurality of sub-recesses”. Admittedly, Fig. 4B provides support for “one” empty sole recess in each extension containing a plurality of sub-recesses. However, and notably, the claim recites “at least one” - encompassing a claim scope for more than one empty sole recess in each extension, each empty sole recess further comprising a plurality of sub-recesses. The drawings and specification as originally filed does not teach more than one empty sole recess with sub-recesses in each extension. Claims 2-13 and 17-20 are rejected based on their respective dependencies to 1 and 14. Applicant can amend to “each of the heel projection and toe projection containing [[at least]] one of the plurality of empty sole recesses”.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-4, 7-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwade (US Pub. No. 2005/0215346) in view of Cole (US Pat. No. 7,326,128) and further in view of Oldknow et al. (US Des. Pat. No. D565,137). 
With respect to claim 1, Iwade teaches a putter-type golf club head 10 that, when oriented in a reference position, comprises: a main body including: a front portion 16 having a face defining a virtual face plane, the face including a forward-most extent of the front portion; a rear portion 18 extending rearwardly from the front portion and having a rearward-most extent of the golf club head; a heel; a toe opposite the heel; and a sole surface, a CG depth CGD that is measured along a depth axis that passes through the CG and is normal to the virtual face plane, the CGD being no greater than 25.0 mm (Fig. 3; paragraphs [0027], [0030]; CGD measured by M (-) N); and a golf club head length L measured in a front to rear direction from the forward-most extent of the front portion to the rearward-most extent of the rear portion; a ratio of CGD/L of at most 0.30 (Fig.’s 2-3; paragraphs [0026], [0030]; it’s noted that when B:A is at most 0.30, CGD/L will also be as it is forward of distance B).  
Iwade teaches a very forward CG (Fig. 2) and uses heavier materials in the front portion than the back body portion, as opposed to using forwardly positioned weights. However, Cole, directed to the analogous art of golf putters, teaches a weight insert 120/122 that is denser than the main body 102 (Fig. 1; column 2, lines 4-34) and includes an insert CG located rearwardly from the virtual face plane. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate the weight inserts of Cole into Iwade. Per KSR, exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results. Here, the use of the face inserts could serve as a substitute for the large differences in front and rear part material densities to ensure a forward CG. For example, it may be preferably for the club designer to use the same material in the front and rear portions for manufacturing ease. The inserts could then be used to position the CG near the face. Or, it could be used in addition to the teachings of paragraph [0025]. For example, when the forward member 16 is made of a material that is slightly greater than a titanium alloy rear part 18, the face inserts can be added to ensure forward CG. The proposed combination has a reasonable expectation of success since Iwade does not assign criticality to the hitting surface structure and can be easily positioned therein via routine machining. Cole teaches wherein the insert CG is located rearwardly a distance from the virtual face plane (shown by aggregate of Fig’s 1-2C), wherein the inserts 120/122 are flush with the face (Fig. 2C). Examiner notes the small depth of the insert shapes shown in Fig.’s 1 and 2C and their taper shape, indicating that the insert CG depth is substantially in close proximity to the virtual face plane.  As such, one ordinary skill in the art would understand the insert CG is positioned no more than 1 cm from the virtual face plane - per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. One ordinary skill in the art will recognize that the position/location of weights is a result effective variable for CG position – see, e.g. extrinsic evidence references Abbott et al. (US Pub. No.  2017/0296886) at paragraphs [0040]-[0042]; Franklin (US Pub. No. 2012/0064992) at paragraph [0025]. At the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize routine experimentation to optimally position the insert CG to provide a desired club head CG position and inertia to provide a desirable “feel” and forgiveness for off-center hits. 
Iwade further teaches wherein its rear portion 18 includes a heel projection projecting rearwardly from the front portion and a toe projection projecting rearwardly from the front portion (best seen in Fig.’s  1-2), and a central section (at 20) of the rear portion positioned between the toe and heel side projections. Iwade does not expressly teach wherein the sole surface includes a plurality of empty sole recesses as claimed. However, Oldknow, directed to the analogous art of golf putters, teaches the following to be known in the art: a sole surface including a plurality of empty sole recesses positioned in a heel projection projecting rearwardly from a front portion (Fig.’s 7-8) a toe projection projecting rearwardly from the front portion Id., and a central section between the heel and toe projections, the central section extending less rearwardly from a front portion than the heel and toe projections (best seen Fig. 7), and wherein each of the heel projection and toe projection containing at least one of the plurality of recesses, each of the plurality of empty sole recesses being in the form of a blind hole and each comprising a plurality of sub-recesses arranged in a front to rear direction (best seen in Fig.’s 7-8). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to incorporate the sole recesses in the heel and toe extensions, and shortened central section of Oldknow et al. into the rear portion of Iwade. The motivation to combine references is to provide weight savings in the rear portion of the club. This expectantly keeps CG towards the front portion. Moreover, weight is accumulated more peripherally due to the recesses, which will expectantly add MOI – increasing forgiveness. The proposed combination is considered to have a reasonable expectation of success since the structure of Oldknow is easily combined via traditional boring techniques (i.e. CNC milling, casting, etc.).  Moroever, the CG is maintained at a forward portion of the club, comporting with the purpose of Iwade. 
The combination of Iwade, Cole and Oldknow is considered to teach wherein the empty sole recesses are located entirely rearwardly of a golf clubhead CG. Iwade teaches the CG at the front portion. The combination of Oldknow adds sole recesses to the extensions of Iwade which are on the rear portion of the club.  By adding the recesses, and shortening the central section, the resulting CG of the club will not move rearwardly. The sole recesses are rearward of the front portion since they are positioned on the extensions of Iwade and the resulting CG will be maintained at the front portion meeting the claim limitation. 
Lastly, from Oldknow it unclear if the sub-recesses have different depths; the combined teachings therefore fail to teach wherein the sub-recesses have different depths. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. One ordinary skill in the art will recognize that the depth of golf club recesses is a result effective variable for weight distribution and sound properties of the club – see, e.g. extrinsic evidence Ballmer (US Pat. No. 3,556,532) at column 3. 
At the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to optimize the depths of the sub-recesses through routine experimentation. The motivation to optimize is to produce a desired sound and weight distribution of the club. 
 With respect to claims 2-4, Cole teaches wherein: the face includes a heel side recess 132 and a toe side recess 130 and the weight insert comprises: a heel insert 122 received in the heel side recess 132; and a toe insert 120 received in the toe side recess 130 (Fig. 1; column 1, lines 46-67; column 2, lines 1-35); wherein the heel insert 122 has a first volume and the toe insert 120 has a second volume that is substantially equal to the first volume. (Fig. 1 showing inserts shaped substantially the same; column 2, lines 35-49 – teaching weight inserts having “substantially the same weight”, and implicitly, similar material); and wherein the heel insert 122 and the toe insert 120 comprise a heel face and a toe face, respectively, that are substantially coplanar with the virtual face plane (“front surfaces 214 are flush with face 112” – column 2, lines 1-4).  The motivation to combine is the same as stated above. 
As per claims 7-10, Cole, cited for the high density face inserts, teaches wherein a mass of the heel insert is less than a mass of the toe insert (column 2, lines 22-43 – “align the center of gravity of club head 100 with the geometric center of front face” – to compensate for the asymmetrical feel caused by hosel), wherein a density of the heel insert is no less than 9 g/cm3 (column 2, lines 33-35),  no greater than 15 g/cm3 (column 2, lines 33-35), and less than a density of the toe insert (column 2, lines 22-43 – “align the center of gravity of club head 100 with the geometric center of front face” – to compensate for the asymmetrical feel caused by hosel; examiner notes the inserts comprising the same volume/shape – Fig. 1), wherein a density of the heel insert is about 12 g/cm3, wherein a density of the toe insert is no less than 15 g/cm3 and no greater than 20 g/cm3 (column 2, lines 33-35). Per MPEP 2131.03, prior art that teaches a range with sufficient specificity overlapping the claimed rang anticipates the claim.  The motivation to combine is the same as stated above. Additionally, at time of invention, one ordinary skill in the art would have found it obvious to utilize this type of weighting to move CG to the desired position to promote either toe or heel bias weighting. Supplemental to this, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  At the time of invention, one having ordinary skill in the art would have found it obvious to select material densities to position the club cg at a desired location that fits the golfer’s swing path and preferred feel, while also maintaining increased inertia to add club forgiveness. 
	As per claims 11-12, Iwade teaches an embodiment wherein the golf club head has a mass 379g (paragraph [0030]). Cole, cited for the inserts (the motivation to combine is the same as stated above) inherently teaches wherein the weight insert has a mass mw but does not expressly disclose these numeric values so as to be able to determine the claimed ratio. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select optimal mass values for the weight insert and club to provide a desired club CG and feel that fits the peculiar proclivities of golfers. Importantly, Cole expressly teaches wherein the body material comprises a density of 3 g/cm^3, whereas the inserts have a density up to 20 g/cm^3 (column 2). Since mass is determined by density, Cole can be understood as contemplating a golf club head where the mass of the weight insert is a substantial amount in comparison to the mass of the club head. 
As per claim 13, Iwade inherently teaches a moment of inertia about a vertical axis through the CG, Izz, but does not expressly disclose this numeric value. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to optimally select Izz for the expected purpose of providing a forgiving putter. At column 2, lines 25-26, Cole recognizes wherein the high density inserts are arranged to “increase(s) the moment of the inertia of the club head”. At time of applicant’s filing, one ordinary skill in the art would have found it obvious to increase the MOI about z axis to reduce twisting of the face for off-center hits. 
Claims 14 and 18-19 are rejected based on the disclosure set forth above in the rejections of claims 1-4, 7-13.
As per claim 17, Fig. 1 of Cole shows substantially identically shaped weight inserts 120, 122 and further discloses wherein the inserts can comprise “different weights” to compensate for “non-symmetrical features of the club head 100 or to align the center of gravity of the club head 100 with the geometric center of front face 112” (column 2, lines 35-48). Given the hosel weight, this can be construed as providing a toe insert mass to be greater than the heel insert mass. The motivation to combine is the same as stated above. Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to optimally size the toe and heel inserts mass to provide a desired cg position along the toe-heel direction. 
As per claim 20, Iwade teaches an embodiment wherein the golf club head has a mass 379g (paragraph [0030]). Cole, cited for the inserts (the motivation to combine is the same as stated above) inherently teaches wherein the heel insert has a mass m1, the toe insert has a mass m2, the golf club head has a mass mh, but does not expressly disclose these numeric values. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select optimal mass values for the weight inserts and club to provide a desired club CG and feel that fits the peculiar proclivities of golfers. Importantly, Cole expressly teaches wherein the body material comprises a density of 3 g/cm^3, whereas the inserts have a density up to 20 g/cm^3 (column 2). Since mass is determined by density, Cole can be understood as contemplating a golf club head where the mass of the weight insert is a substantial amount in comparison to the mass of the club head. 

4.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwade (US Pub. No. 2005/0215346) in view of Cole (US Pat. No. 7,326,128) and further in view of Oldknow et al. (US Des. Pat. No. D565,137) and even further in view of Dunnell et al. (US Pat. No. 9,604,108). 
As per claim 5, Iwade does not expressly teach wherein the face includes a central recess with a central insert received therein, the central recess being located between the heel side recess and the toe side recess (taught by Cole – motivation to combine is the same as stated above). However, Dunnell, directed to the analogous art of golf club putters, teaches such features to be known in the art (Fig. 6B-6D; column 15, lines 50-67; column 16, lines 1-19 – insert 56, central recess 66). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious combine references, for the expected purpose of allowing a golfer to select an insert with a hardness and color they prefer (See column 16, lines 18-32).  The different materials provide different feel, acoustic feedback, and roll properties. A golfer can select an insert that fits their preference. 
As per claim 6, Cole, which is cited for the inserts, teaches wherein the heel insert has a first density, the toe insert has a second density greater than the first density (column 2, lines 22-43 – “align the center of gravity of club head 100 with the geometric center of front face” – to compensate for the asymmetrical feel caused by hosel). Dunnell, cites for the central insert, teaches wherein the central insert comprises polymer material, or copper (column 16). Hence, the combined teachings of Cole, which teaches a first density (up to 20 g / cm^3 (column 2, lines 25-40) and Dunnell meet the claimed limitation. The motivation to combine is the same as stated above. Supplemental to this, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  At the time of invention, one having ordinary skill in the art would have found it obvious to select material densities to position the club cg at a desired location that fits the golfer’s swing path and preferred feel, while also maintaining increased inertia to add club forgiveness. 


Response to Arguments
5.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/            Primary Examiner, Art Unit 3711